Citation Nr: 1224844	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-15 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Marra, Law Clerk







INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas denied service connection for PTSD.

The Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In the instant case, post-service medical records show that the Veteran has also been diagnosed with depression.  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal as is set forth on the title page to include a psychiatric disorder, not solely limited to PTSD.


FINDINGS OF FACT

1.  A diagnosis of PTSD that conforms with the DSM-IV has not been made.  

2.  The record does not include credible supporting evidence that the Veteran's claimed in-service stressor actually occurred.  

3.  A psychiatric disorder other than PTSD-which has been characterized as depression-was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.

CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.655 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, a pre-decisional letter dated in July 2006 complied with VA's duty to notify the Veteran with regards to the issue on appeal.  This letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  This correspondence complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of his claim.

Regarding VA's duty to assist, the AOJ obtained the Veteran's service treatment records (STRs), service personnel records, and post-service medical records and undertook measures to attempt to verify his purported in-service stressor.  The Veteran has not identified any additional pertinent medical records not obtained and associated with the claims folder, and the Board is aware of none.

The Board also finds that the duty to provide the Veteran with a medical examination in this case has not been triggered.  A medical opinion or examination is required if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability; 2) evidence establishing that the veteran suffered an event, injury or disease in service, or has a presumptive disease that manifested during the pertinent presumptive period; and 3) an indication that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the instant case, as described in detail below, while there has been a provisional diagnosis of PTSD, as well as a finding of depression, there is insufficient evidence establishing that the Veteran suffered an in-service stressor or an event, injury or disease in service, or that a psychiatric disorder may be related to his service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Indeed, there is objective medical evidence indicating that the Veteran's depression is not connected with his military service, but instead is related to his nonservice-connected medical problems, including his recent heart surgery.  Thus, given the standard of the regulation, the Board finds that VA did not have any duty to assist that was unmet.  See McLendon, supra.

II. Analysis

The Veteran asserts that he suffers from a psychiatric disorder that is attributable to his period of active service.  Specifically, he states that in 1969, while he was serving as a mechanic in the Army, he was having trouble getting a tank started.  When it did start, it took off quickly and struck several other vehicles.  He asserts that this incident lead to his PTSD, and describes nightmares in which his comrades run for their lives, and are sometimes run over.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Entitlement to service connection for PTSD requires (1) medical evidence diagnosing PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor. 38 C.F.R. §§ 3.304(f) (2011).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain credible evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) Cohen v. Brown, 10 Vet. App. 128 (1997).  

In this case, the Veteran's DD 214 shows that his military occupational specialty (MOS) was that of a wheel vehicle repairman.  The Veteran did not receive any decorations or medals denoting participation in combat.  Further, the Veteran has not alleged that he served in combat, or that his reported in-service stressor was related to combat. 

Additionally, the Board observes that, if the alleged non-combat stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

In the instant case, as the Veteran has not reported that his alleged in-service stressor is related to fear of hostile military or terrorist activity, the amendment does not apply to his appeal.  Accordingly, paired with the fact that the stressor is not combat-related, his statements concerning the alleged stressor may not be accepted, standing alone, as sufficient proof of its occurrence, and the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); See Cohen, 10 Vet. App. at 147; 38 C.F.R. § 3.304(d), (f). 

Concerning the Veteran's alleged in-service stressor, in his November 2006 Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781), the Veteran reported that the stressor occurred on or about November/December 1969.  The RO then sought verification of the Veteran's stressor from the Joint Service Records Research Center (JSRRC), specifying that the incident was alleged to have occurred in November or December, 1969.  The JSRRC then coordinated their research with the Center for Military History (CMH) and also researched the unit records available to the JSRRC. The JSRRC stated that it was unable to document the incident as described by the Veteran.  Later, in the Veteran's April 2009 VA Form 9, he indicated that the stressor occurred in June or July of 1969.  While the Board notes the discrepancy in the Veteran's statements regarding the date the stressor occurred, it does not appear that the CMH limited its search based on the dates provided, but rather, searched records for the entirety of 1969, thus rendering the discrepancy immaterial and non-prejudicial to the Veteran.  As service records corroborating the Veteran's alleged in-service stressor incident were not found, and the Veteran has provided no credible supporting evidence, the Veteran's stressor has not been corroborated.  As such, a crucial element of establishing service connection for PTSD is lacking in this case.  See 38 C.F.R. § 3.304(f).

Furthermore, the DSM-IV sets forth specific criteria that must be met for a valid diagnosis of PTSD.  Criterion A, pertaining to stressors, states that "[t]he person has been exposed to a traumatic event in which both of the following are present: (1) the person experienced, witnessed, or was confronted with an event of events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others[;] (2) the person's response involved intense fear, helplessness, or horror."  Although a review of the claims folder, to include files present in Virtual VA, reflect diagnoses of PTSD in December 2007, October 2008, May 2009, November 2010 and December 2010, it appears as though those diagnoses fail to comply with the DSM-IV criteria because the treatment records contain no discussion of the specific traumatic event, nor an indication that the Veteran's response to his alleged in-service "involved intense fear, helplessness, or horror."  Indeed, the Veteran himself has not indicated such a response to the alleged in-service event.  Thus, it is questionable whether the Veteran even has a valid diagnosis of PTSD.

Turning to the Veteran's diagnosed depression, a review of the Veteran's STRs show no diagnosis of, or treatment for, any psychiatric disorder.  Moreover, in both the Veteran's June 1968 pre-induction and his May 1970 separation reports of medical history, the Veteran denied having ever experienced depression or excessive worry.  The Veteran has not reported being diagnosed with, or treated for, a psychiatric disorder while in service.

According to post-service medical records, the first diagnosis of depression occurred in June 2006 after the Veteran underwent heart surgery.  The clinician noted that the Veteran had "depression secondary to medical problems."  In October 2006, a VA clinician indicated that the Veteran still had "mild symptoms of depression secondary to his multiple medical problems."  The Veteran continued to be diagnosed with depression through December 2010, but his post-service treatment records are silent as to a link between depression and service.  
Treatment records both within the paper file and Virtual VA dated through December 2010 continue to show diagnoses of depression but fail to contain any opinion relating any diagnosed psychiatric disorder to an in-service event, injury or disease.  Thus, there is no indication that the Veteran's depression was related to his military service.  Rather, the Veteran's post-service medical records link the Veteran's depression to his various nonservice-connected medical issues, including his most recent heart surgery.

Moreover, the Board notes that the first indication of depression does not appear in the record until 2006, 40 years after service, and the Veteran has not indicated depressive symptoms prior to that time.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Indeed, of particular significance to the Board in this matter is the fact that the Veteran has not described a continuity of relevant psychiatric symptomatology since service.  Thus, the lack of any evidence of psychiatric complaints, symptoms, or findings for over three decades between the period of active service and the Veteran's first documented complaint of depression is itself evidence which tends to show that a psychiatric disorder did not have its onset in service or for many years thereafter.

Based on a review of the evidence, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD and depression, is not warranted.  Initially, the Board finds that the Veteran does not have a verified in-service stressor or a diagnosis of PTSD that conforms with the DSM-IV.  Moreover, the Veteran's post-service medical records suggest that the Veteran's depression, which was first shown many years after his separation from active duty, is related, not to service, but is secondary to his various nonservice-connected medical problems.  
The Board acknowledges the Veteran's belief that he has a psychiatric disorder to include PTSD and depression, related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the etiology of PTSD and depression.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2011).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value, especially in light of the medical evidence to the contrary. 

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, is denied.  See 38 U.S.C.A §5107  (West 2002 & Supp. 2011). 


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, is denied. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


